--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
 
This AGREEMENT (“Separation Agreement”) made August 28, 2018 (the
“Effective Date”), by and between Sterling Jewelers Inc., a Delaware corporation
(including its successors and assigns, the “Company”), and Michele Santana (the
“Employee”).
 
WHEREAS, the Company and the Employee entered into that certain Termination
Protection Agreement, effective October 15, 2015 and amended on April 20, 2017
(“TPA”);
 
WHEREAS, pursuant to the terms and conditions of the Signet Jewelers Limited
Omnibus Incentive Plan (the “Omnibus Plan”), the Employee was granted the
following equity and equity-based awards, all or a portion of which are expected
to remain unvested as of the Termination Date (defined below): (i) restricted
shares of Signet pursuant to Time-Based Restricted Stock Award Agreements dated
as of April 25, 2016, April 7, 2017 and April 25, 2018 (together, the
“Restricted Stock Awards”) and (ii) performance-based vesting restricted stock
units of Signet pursuant to Performance-Based Restricted Stock Unit Award
Agreements dated as of April 25, 2016, April 27, 2017 and April 25, 2018 (the
“RSU Awards”);
 
WHEREAS, the Company desires to continue to employ the Employee and the Employee
has agreed to continue to be employed by the Company through the Termination
Date (as defined below);
 
WHEREAS, the Employee and the Company both agree that the Employee’s employment
with the Company and its subsidiaries and affiliates will terminate effective as
of the Termination Date or otherwise pursuant to the terms and conditions of
this Separation Agreement.
 
NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Company and the Employee hereby agree as follows:
 

--------------------------------------------------------------------------------

1.         Separation.  The Employee acknowledges that on April 30, 2019 or, if
earlier, the date on which the Employee’s employment is terminated by the
Company without Cause (as defined below), as determined by the Company, or due
to the Employee’s death or Disability (as defined below) (such date, the
“Termination Date” and such termination, a “Qualifying Termination”) the
Employee’s employment with the Signet Group will be terminated.  Upon the
Termination Date or, earlier, upon the request of the Chief Executive Officer of
the Signet Group, the Employee will resign from and/or be removed from the
Employee’s position, Chief Financial Officer of Signet Jewelers Limited and its
subsidiaries (the “Signet Group”), and from all offices and directorships held
by the Employee in the Company or any of its subsidiaries or affiliates.  The
Employee agrees to execute any documentation presented by the Company to
effectuate all such resignations and/or removals from such offices and/or
directorships held by the Employee. The Employee acknowledges and agrees that
until the Termination Date the Employee will continue to perform such duties as
may be assigned from time to time by the Chief Executive Officer of the Signet
Group or such other officer designated by the Chief Executive Officer of the
Signet Group. Upon the hiring of a new Chief Financial Officer of the Signet
Group, the Employee shall transition to the role of Senior Advisor and
Employee’s duties are expected to include the smooth transition of knowledge and
responsibilities to such individual; provided that the Employee shall continue
to receive the same base salary as in effect on the date hereof and shall be
eligible to participate in the benefit plans and programs provided to other
executives of the Company through the Termination Date. For purposes of the
Separation Agreement, “Cause” shall mean (A) fraud, embezzlement, gross
insubordination or any act of moral turpitude or material incidents of
employment-related misconduct, in each case, on the part of the Employee; (B)
conviction of or the entry of a plea of nolo contendere by the Employee for any
felony; or (C) (x) a material breach by the Employee of the Employee’s duties,
responsibilities or obligations under this Separation Agreement, or (y) the
willful failure or refusal by the Employee to perform and discharge a specific
lawful directive issued to the Employee by the Board of Directors of Signet
Jewelers Limited (the “Board”) within a reasonable period of time, not to be
less than five (5) business days, following written notice thereof to the
Employee by the Company or the Board. For purposes of the Separation Agreement,
“Disability” shall mean any physical or mental disability that renders the
Employee incapable of performing the services required of the Employee for any
period or periods aggregating six months during any twelve- month period and for
purposes of the foregoing, the Employee’s physical or mental disability shall be
determined in accordance with any disability plan of or applicable to the
Company that is then in effect. In the event the Employee’s employment
terminates other than in a Qualifying Termination, the Employee will immediately
be deemed to resign, and shall resign from and/or be removed from the Employee’s
position, Chief Financial Officer of the Signet Group, and from all offices and
directorships held by the Employee in the Company or any of its subsidiaries or
affiliates.
 
2.         Termination.
 
(a)       Accrued Benefits. The Employee shall be entitled to receive: (i) base
salary and accrued and unused vacation through the date of termination of
employment in accordance with the Company’s normal payroll practices, (ii) any
annual bonus or long-term incentive plan payment that has been earned by the
Employee for a completed fiscal year prior to the Termination Date (or with
respect to a long-term incentive plan payment, a completed performance cycle)
ending prior to the date of termination of employment but which remains unpaid
as of such date payable in accordance with the applicable plan, and (iii) any
vested benefits to which the Employee is entitled under the employee benefit
plans of the Company, payable pursuant to the terms and conditions of such
benefit plans.
 
2

--------------------------------------------------------------------------------

(b)       Termination Payments.  Subject to the Employee’s timely execution,
delivery and non-revocation of a Release (as described in Section 2(c) below)
following a Qualifying Termination on the Termination Date, and continued
compliance with Sections 6, 7, 8, 9 and 10 below, the Employee shall be entitled
to receive the following payments and benefits:
 
(i)          continued payment of the Employee’s annual base pay in effect on
the Termination Date until April 30, 2020 (such period, the “Severance Period”),
less applicable withholding taxes, paid in accordance with the Company’s payroll
practices; provided that, the first payment shall be paid as part of the first
full payroll cycle following the forty-fifth (45th) day after the Termination
Date and shall include payments of any amounts that would be due prior to such
commencement date (such date, the “Payment Commencement Date”).
 
(ii)         (A) if the Termination Date occurs in fiscal year 2019, a lump sum
amount equal to the annual bonus the Employee would have otherwise received for
the full fiscal year 2019, based on actual performance, payable in a lump sum
during the period commencing on the 15th of April and ending on the 31st of May
following the end of fiscal year 2019 and a lump sum amount equal to the annual
bonus the Employee would have otherwise received for the full year 2020, based
on actual performance, payable in a lump sum during the period commencing on the
15th of April and ending on the 31st of May following the end of fiscal year
2020 or (B) if the Termination Date occurs in fiscal year 2020, a lump sum
amount equal to the annual bonus the Employee would have otherwise received for
fiscal year 2020, based on actual performance, payable in a lump sum during the
period commencing on the 15th of April and ending on the 31st of May following
the end of fiscal year 2020.
 
(iii)        if the Employee timely elects coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), a taxable cash payment equal to the
monthly employer contribution to the Company’s group health coverage premium for
an active employee with the same level of coverage as the Employee had on the
Termination Date for the Severance Period, with the first payment to be made on
the Payment Commencement Date and the remaining payments monthly thereafter for
the duration of the Severance Period.
 
(iv)        a lump sum payment of $150,000 payable within thirty (30) days
following the end of the Restricted Period (defined below), subject to the
Employee’s compliance with Section 6(c).
 
(v)         payment of up to $60,000 for reasonable outplacement/consulting
services and affiliated job search expenses, for a period of up to one (1) year
following the Termination Date, subject to the presentation of documentation of
such expenses.
 
3

--------------------------------------------------------------------------------

(vi)        payment of up to $10,000 in respect of legal fees incurred in
connection with this Agreement, subject to presentation of an itemized invoice,
payable in calendar year 2018 by the Company directly to Employee’s counsel.
 
(vii)       in respect of each then-ongoing performance cycle under the Omnibus
Plan as of the Termination Date, (1) with respect to the RSU Awards, at the end
of each completed performance cycle for each such award, vesting shall be
calculated by multiplying (A) the total number of awards that would have vested
based on actual performance during the full performance cycle and (B) the
quotient obtained from dividing the number of calendar days during the
applicable performance cycle through April 30, 2019 by the number of calendar
days in such performance cycle, payable upon the conclusion of the applicable
performance cycle in accordance with the Omnibus Plan (but no later than the
“short-term deferral” period under Section 409A (defined below)), and (2) with
respect to the Restricted Stock Awards that vest solely based on the provision
of services, vesting, as of the Termination Date, shall be calculated by
multiplying (A) the total number of awards that would have vested if the
Employee had remained employed during the full performance cycle and (B) the
quotient obtained from dividing the number of calendar days during the
applicable performance cycle through April 30, 2019 by the number of calendar
days in such performance cycle, otherwise payable in accordance with the Omnibus
Plan.
 
(viii)      if the Termination Date occurs prior to April 30, 2019, a lump sum
payment equal to the contribution that would have been made by the Company under
the Sterling Jewelers Inc. Deferred Compensation Plan (the “DC Plan”) in respect
of the annual bonus the Employee would have otherwise received for the full
fiscal year 2019, payable in a lump sum when the annual bonus with respect to
fiscal year 2019 is paid pursuant to Section 2(b)(ii) (assuming the contribution
was not made under the DC Plan),
 
(ix)        Employee shall retain her Company provided iPhone following the
Termination Date, subject to the Company’s removal of any Company platforms and
data prior to the Termination Date.
 
(x)          Employee shall direct any reference requests to the attention of
Gina Drosos or Lynn Dennison, who shall confirm employment dates and title
pursuant to regular Company practice and shall convey orally to such prospective
employer, only if asked for additional information, a mutually drafted statement
of employment information, which shall consist of information regarding
Employee’s duties and responsibilities and public disclosures.
 
(xi)         The Company and Employee will mutually agree on a scripted Q&A (the
“Q&As”) for use by the Company, through designated representative(s) and the
Employee when responding to external public (investor or media) questions
regarding Employee’s transition and separation. The Company and Employee agree
to respond to such questions only in accordance with and consistent with the
Q&As, to be developed in good faith by both parties.
 
4

--------------------------------------------------------------------------------

If the Employee participated in direct deposit as of the Termination Date, the
Employee’s payments, as applicable, in Sections 2(b)(i)-(xi) will be direct
deposited.  If the Employee did not participate in direct deposit, the Employee
will be issued a live check to the Employee’s last reported home address on file
with the Company.  The termination payments and benefits described in this
Section 2(b)(i)-(xi) will be reduced to cover any outstanding financial
obligations the Employee owes to the Company as of the Termination Date, to the
extent permissible under law, and without the incurrence of additional tax
obligations under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”).
 
(c)       The Employee’s entitlement to the payments and benefits set forth in
Section 2(b)(b) above shall be subject to and contingent upon the Employee’s
execution and delivery to the Company of a general release and waiver of claims
in the form attached hereto as Exhibit A (the “Release”) on or after the
Termination Date and such Release becoming irrevocable within twenty-nine (29)
days following the Termination Date.  For the avoidance of doubt, the Employee
shall forfeit the payments and benefits set forth in Section 2(b) if the Release
has not been executed, delivered to the Company and become irrevocable within
such twenty-nine (29) day period.
 
3.         Appreciation Gift. Employee shall be eligible to receive an
appreciation gift, pursuant to applicable Company policy.
 
4.         Sole Payments and Benefits.  The termination payments and benefits
set forth in Section 2 shall be the sole and exclusive payments and benefits to
which the Employee shall be entitled in respect of the Employee’s termination of
employment with the Company.
 
5.         No Long-Term Incentive Plan Grants or Merit Increase.  The Employee
acknowledges and agrees that (i) she is not entitled to any future equity award
grants under the Omnibus Plan or otherwise and (ii) she is not eligible for any
future merit increase with respect to base salary.
 
6.         Restrictive Covenants.
 
(a)       During the term of the Employee’s employment with the Company or any
of its subsidiaries or affiliates and for all time thereafter, the Employee
shall keep secret and retain in strictest confidence and not divulge, disclose,
discuss, copy or otherwise use or suffer to be used in any manner, except in
connection with the Business of the Company and of any of the subsidiaries or
affiliates of the Company, any trade secrets, confidential or proprietary
information and documents or materials owned, developed or possessed by or for
the Company or any of the subsidiaries or affiliates of the Company pertaining
to the Business of the Company or any of the subsidiaries or affiliates of the
Company; provided that such information referred to in this Section 6(a) shall
not include information that is or has become generally known to the public or
the jewelry trade without violation of this Section 6. For purposes of the
Separation Agreement, “Business” shall mean the operation of a retail jewelry
business that sells to the public jewelry, watches and associated services
including through e-commerce.
 
5

--------------------------------------------------------------------------------

(b)       The Employee acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof (collectively,
“Works”) relating to the Business or planned business of the Company or any of
the subsidiaries or affiliates of the Company that, alone or jointly with
others, the Employee may create, make, develop or acquire during the term of
Employee’s employment with the Company or any of its subsidiaries or affiliates
(collectively, the “Developments”) are works made for hire and shall remain the
sole and exclusive property of the Company and its subsidiaries and affiliates
and the Employee hereby assigns to the Company all of the Employee’s right,
title and interest in and to all such Developments and the Employee shall take
any action reasonably necessary to achieve the foregoing result. 
Notwithstanding any provision of this Agreement to the contrary, “Developments”
shall not include any Works that do not relate to the Business or planned
business of the Company or any of the subsidiaries or affiliates of the Company.


(c)       The Employee agrees that the Employee shall not, directly or
indirectly, without the prior written consent of the Company:
 

(i)
During the Employee’s employment with the Company or any of its subsidiaries or
affiliates and for a period equal to the longer of (1) eighteen (18) months
commencing upon the date of the Employee’s termination of employment or (2) the
Severance Period plus six (6) months (such longer period, the “Restricted
Period”), solicit, entice, persuade or induce any employee, consultant, agent or
independent contractor of the Company or of any of the subsidiaries or
affiliates of the Company to terminate his or her employment or engagement with
the Company or such subsidiary or affiliate, to become employed by any person,
firm or corporation other than the Company or such subsidiary or affiliate or
approach any such employee, consultant, agent or independent contractor for any
of the foregoing purposes; or

 

(ii)
during the Employee’s employment with the Company or any of its subsidiaries or
affiliates and for a period equal to the Restricted Period, directly or
indirectly own, manage, control, invest or participate in any way in, consult
with or render services to or for any person or entity (other than for the
Company or any of the subsidiaries or affiliates of the Company) which is
materially engaged in the Business (“materially” meaning deriving more than 25%
of its revenue from the sale of jewelry and watches per year as of the
applicable date); provided that the Employee shall be entitled to own up to 1%
of any class of outstanding securities of any company whose common stock is
listed on a national securities exchange or included for trading on the NASDAQ
Stock Market.

 
6

--------------------------------------------------------------------------------

(d)       The Employee acknowledges that the services to be rendered by the
Employee are of a special, unique and extraordinary character and, in connection
with such services, the Employee will have access to confidential information
vital to the Business of the Company and the subsidiaries and affiliates of the
Company.  By reason of this, the Employee consents and agrees that if the
Employee violates any of the provisions of Section 6 hereof, the Company and the
subsidiaries and affiliates of the Company would sustain irreparable injury and
that monetary damages will not provide adequate remedy to the Company and that
the Company shall be entitled to have Section 6 specifically enforced by any
court having equity jurisdiction.  Nothing contained herein shall be construed
as prohibiting the Company or any of the subsidiaries or affiliates of the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including, without limitation, the recovery of damages from
the Employee or cessation of payments and benefits hereunder without requirement
for posting a bond. The Employee further acknowledges that: (i) the Employee
will not at any time, directly or indirectly violate this Section 6; (ii)
payment of the termination payments and benefits in Section 2(b) under this
Separation Agreement shall not be made if the Employee violates this Section 6;
(iii) the Company shall have no further obligation at any time to pay the
termination payments and benefits in Section 2(b) under this Separation
Agreement if the Employee violates this Section 6; and (iv) to the extent
allowed by law, the Employee shall be required to return to the Company any
termination payments and benefits the Company paid the Employee less two hundred
fifty dollars ($250.00) if the Employee violates this Section 6.
 
7.         Cooperation.   The payments and benefits pursuant to Section 2(b) of
this Separation Agreement are conditioned upon the Employee’s agreement to be
reasonably available to assist and otherwise advise and consult with the Company
in transitioning responsibilities to other employees of the Company.  The
payments and benefits pursuant to Section 2(b) of this Separation Agreement are
also conditioned upon the Employee’s full and continued cooperation in good
faith with the Company, its subsidiaries and affiliates and its outside and
in-house legal counsel, as may be necessary or appropriate: (i) to respond
truthfully to any inquiries that may arise with respect to matters that the
Employee was responsible for or involved with during the Employee’s employment
with the Company, including matters in which Employee has been identified as an
individual with knowledge; (ii) to furnish to the Company, as reasonably
requested by the Company, from time to time, the Employee’s honest and good
faith advice, information, judgment and knowledge with respect to all practices
at the Company, and employees of the Company; (iii) in connection with any
defense, prosecution or investigation of any and all actual, threatened,
potential or pending court or administrative proceedings or other legal matters
in which the Employee may be involved as a party and/or in which the Company
determines, in its sole discretion, that the Employee is a relevant witness
and/or possesses relevant information; (iv) to attend any deposition, trial,
hearing or other proceeding to provide truthful testimony, and to prepare for
any such deposition, trial, hearing or other proceeding with the Company’s
outside or in-house counsel;  and (v) in connection with any and all legal
matters relating to the Company, its subsidiaries and affiliates, and each of
their respective past and present employees, managers, directors, officers,
administrators, shareholders, members, agents, and attorneys, in which the
Employee may be called as an involuntary witness (by subpoena or other
compulsory process) served by any third-party, including, without limitation,
providing the Company with written notice of any subpoena or other compulsory
process served on the Employee within forty-eight (48) hours of its occurrence.
 
7

--------------------------------------------------------------------------------

In connection with the matters described in this Section 7, the Employee agrees
to notify, truthfully communicate and be represented by, and provide requested
information to, the Company’s outside and in-house counsel, to fully cooperate
and work in good faith with such counsel with respect to, and in preparation
for, any response to a subpoena or other compulsory process served upon the
Employee, any depositions, interviews, responses, appearances or other legal
matters, and to testify truthfully and honestly with respect to all matters. 
For the avoidance of doubt, notwithstanding any legal obligations of the
Company’s insurers, the Company has no obligation to provide the Employee with
separate counsel in connection with any such matter.
 
The Company shall reimburse the Employee for reasonable expenses, such as
travel, lodging and meal expenses, incurred by the Employee pursuant to this
Section 7 at the Company’s request, and consistent with the Company’s policies
for employee expenses.


The Employee further acknowledges that all documents prepared by the Company
pertaining to the affairs of the Company or any legal matter relating to the
Company, which may be provided to the Employee or to which the Employee may be
given access pursuant to this Section 7 in connection with the Employee’s
cooperation hereunder with respect to any legal matter relating to the Company,
are, and shall remain, the property of the Company at all times.  Except as
required by applicable law or court order, the Employee shall not disclose any
information or materials received in connection with any legal matter relating
to the Company.
 
All communications by the Company, its subsidiaries and/or affiliates, and its
lawyers to the Employee and all communications by the Employee to the Company,
its subsidiaries and/or affiliates and its lawyers, in connection with any legal
matter relating to the Company, its subsidiaries and/or affiliates, shall, to
the fullest extent permitted by law, be privileged and confidential and subject
to the work product doctrine.  No such communication, information, or work
product shall be divulged by the Employee to any person or entity, except at the
specific direction of an authorized representative of the Company and its
lawyers.
 
8

--------------------------------------------------------------------------------

The Employee further agrees that the Employee must also: (i) complete any
outstanding performance evaluations; (ii) repay any outstanding bills, advances,
debts, etc., due to the Company, as of the date of the Employee’s termination of
employment; and (iii) cooperate with the Company in performing all transition
and other matters required by the Company prior to the date of the Employee’s
termination of employment.


8.         Return of Property and Documents. As a material provision of this
Separation Agreement, and as a condition of the receipt of the termination
payments and benefits described in Sections 2(b) of this Separation Agreement,
as of the date of the Employee’s termination of employment, the Employee shall
have, and represent to have, returned to the Company all Company property
(including, without limitation, any and all computers, identification cards,
card key passes, fobs, corporate credit cards, corporate phone cards, corporate
motor vehicles, files, memoranda, keys and software) in the Employee’s
possession and the Employee shall not make or retain any duplicates or
reproductions of such items.  The Employee further agrees that, as a material
provision of this Separation Agreement, as of the date of the Employee’s
termination of employment, the Employee shall have, and represent to have,
delivered to the Company all copies of any confidential information of the
Company in the Employee’s possession, custody or control, including all copies
of any analyses, compilations, studies or other documents in the Employee’s
possession, custody or control that contain any such confidential information
(whether in electronic or paper form), and that as of the date of the Employee’s
termination of employment, the Employee shall no longer possess any such Company
property or confidential information in any form.  The Company has no obligation
to pay the termination payments and benefits in Section 2(b) of this Separation
Agreement until it is satisfied that the Employee has returned all Company
property the Employee possesses or controls.
 
9.         Confidentiality.  The Employee acknowledges and agrees that the
Employee will keep the terms, amount, and facts of, and any discussions leading
up to, this Separation Agreement strictly and completely confidential, and that
the Employee will not communicate or otherwise disclose to any employee of the
Company (past, present, or future), or to any member of the general public, the
terms, amounts, copies, or fact of this Separation Agreement, except as may be
required by law or compulsory process; provided, however, that the Employee may
make such disclosures to the Employee’s tax/financial advisors or legal counsel
as long as they agree to keep the information confidential.   If asked about any
of such matters, to the extent permissible, the Employee’s response shall be
that the Employee may not discuss any of such matters, except that nothing in
this Separation Agreement shall affect the Employee’s rights to engage in
activity protected by Section 7 of the National Labor Relations Act. 
Notwithstanding anything herein to the contrary, nothing in this Section 9
shall: (i) prohibit the Employee from making reports of possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other whistleblower protection provisions of state or federal law or regulation;
or (ii) require notification or prior approval by the Company of any reporting
described in clause (i).
 
9

--------------------------------------------------------------------------------

The Employee is hereby notified, in accordance with the Defend Trade Secrets Act
of 2016, 18 U.S.C. § 1833(b), that: (i) an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; (ii) an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (iii) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order.  Notwithstanding anything herein to the contrary, nothing in this
Separation Agreement shall: (i) prohibit the Employee from making reports of
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or of any other whistleblower protection provisions of state or
federal law or regulation; or (ii) require notification or prior approval by the
Company of any reporting described in clause (i).


In the event of a breach of the confidentiality provisions set forth in this
Section 9 of the Separation Agreement by the Employee, the Company may suspend
any payments or benefits due under this Separation Agreement pending the outcome
of litigation and/or arbitration regarding such claimed breach of this
Separation Agreement by the Employee.
 
10.       Non-Defamation and Non-Disparagement.  The Employee shall not at any
time, publicly or privately, verbally or in writing, directly or indirectly,
make or cause to be made any defaming and/or disparaging, derogatory, misleading
or false statement about the Company or its products, or any current or former
directors, officers, employees, or agents of the Company, or the business
strategy, plans, policies, practices or operations of the Company to any person
or entity, including members of the investment community, press, customers,
competitors, employees and advisors of the Company.  Truthful disclosure to any
government agency regarding possible violations of federal law or regulation in
accordance with any whistleblower protection provisions of state or federal law
or regulation shall not be deemed to violate this paragraph. The Company shall
instruct the Company’s Named Executive Officers, the successor Chief Financial
Officer and Board of Directors to not disparage or make negative, derogatory or
defamatory statements about the Employee, except that nothing herein shall
preclude the Company, including such individuals, from making any and all
truthful statements, including but not limited to statements as required by law,
in legal or other proceedings, government filings, or investigations.
 
10

--------------------------------------------------------------------------------

Employee recognizes that the breach of this Section 10 will cause serious and
irreparable injury to the Company.  The Employee further acknowledges that: (i)
the Employee will not at any time, directly or indirectly, violate this Section
10 regarding non-defamation and non-disparagement; (ii) payment of the
termination payments and benefits set forth in Section 2(b) of this Separation
Agreement shall not be made if the Employee violates this Section 10 regarding
non-defamation and non-disparagement; (iii) the Company shall have no further
obligation at any time to pay the termination payments and benefits set forth in
Section 2(b) of this Separation Agreement if the Employee violates this Section
10 regarding non-defamation and non-disparagement; and (iv) to the extent
allowed by law, the Employee shall be required to return to the Company any
termination payments and benefits paid less two hundred fifty dollars ($250.00)
if the Employee violates this Section 10 regarding non-defamation and
non-disparagement.
 
11.       Consequences of Breach.  The Employee acknowledges and agrees that the
obligations and responsibilities in this Separation Agreement are reasonable and
not unduly restrictive.  The Employee further recognizes that damages incurred
by the Company as a result of the Employee’s breach of this Separation Agreement
will be difficult to measure, that monetary damages will not provide adequate
relief, and that in the event of any such breach: (i) the Company shall be
entitled to apply for and receive an injunction without bond to restrain any
such violation; (ii) the Company shall not be obligated to provide the
termination payments or benefits under this Separation Agreement; (iii) the
Employee shall be obligated to pay to the Company its costs and expenses in
enforcing its rights; and (iv) as an alternative to (iii), the Company may
withhold and retain all but two hundred fifty dollars ($250.00) of the value of
the termination payment and benefits under this Separation Agreement provided to
the Employee.  The covenants in this Section 11 shall not be deemed to be a
penalty nor forfeiture.
 
12.       Severability.  In the event that any one or more of the provisions of
this Separation Agreement are held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Separation
Agreement shall not in any way be affected or impaired thereby.
 
13.       Waiver.  No waiver by either party of any breach by the other party of
any condition or provision of this Separation Agreement to be performed by such
other party shall be deemed a waiver of any other provision or condition at the
time or at any prior or subsequent time.
 
14.       Governing Law and Forum.  This Separation Agreement shall be subject
to, and governed by, the laws of the State of Ohio applicable to contracts made
and to be performed therein, without regard to conflict of laws principles
thereof. Any action to enforce any of the provisions of this Separation
Agreement shall be brought in a court of the State of Ohio located in Summit
County or in a Federal court located in Cleveland, Ohio.  The parties consent to
the jurisdiction of such courts and to the service of process in any manner
provided by Ohio law.  Each party irrevocably waives any objection which it may
now or hereafter have to the laying of the venue of any such suit, action, or
proceeding brought in such court and any claim that such suit, action, or
proceeding brought in such court has been brought in an inconvenient forum and
agrees that service of process in accordance with the foregoing sentences shall
be deemed in every respect effective and valid personal service of process upon
such party.
 
11

--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS SEPARATION AGREEMENT, SHE IS
WAIVING ANY RIGHT THAT SHE MAY HAVE TO A JURY TRIAL RELATED TO THIS SEPARATION
AGREEMENT.
 
15.       Withholding.  The Company shall deduct or withhold, or require the
Employee to remit to the Company, the minimum statutory amount to satisfy
federal, state or local taxes required by law or regulation to be withheld with
respect to any benefit provided hereunder.
 
16.       Entire Agreement.  This Separation Agreement and the Release,
constitute the entire agreement and understanding of the parties with respect to
the subject matter herein and supersede all prior agreements, arrangements and
understandings, whether written or oral, between the parties, including the TPA,
except that nothing in this Separation Agreement shall negate or limit the
Employee’s obligations under the Code of Business Conduct and Ethics.  There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. The Employee acknowledges and agrees that she is not
relying on any representations or promises by any representative of the Company
concerning the meaning of any aspect of this Separation Agreement or the
Release.  This Separation Agreement and the Release may not be altered or
modified other than in a writing signed by the Employee and an authorized
representative of the Company.
 
17.       Notices.  All notices given hereunder shall be given in writing, shall
specifically refer to this Separation Agreement and shall be personally
delivered or sent by telecopy or other electronic facsimile transmission or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:
 
If to the Employee:     To the Employee’s last address set forth on the payroll
records of the Company.


If to the Company:
Sterling Jewelers Inc.
 
375 Ghent Road
 
Akron, Ohio 44333
 
Fax: (330) 664-4379
 
Attn: Chief Legal, Risk & Corporate Affairs Officer

 
12

--------------------------------------------------------------------------------

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.


18.       Successors and Assigns.  This Separation Agreement is intended to bind
and inure to the benefit of and be enforceable by the Employee, the Company and
their respective heirs, successors and assigns, except that the Employee may not
assign his rights or delegate his obligations hereunder without the prior
written consent of the Company.
 
19.       Section 409A.
 
(a)       The intent of the parties is that payments and benefit under this
Separation Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Separation Agreement shall be
interpreted to be in compliance therewith or exempt therefrom, as applicable. 
If any other payments of money or other benefits due to the Employee hereunder
could cause the application of an accelerated or additional tax under Section
409A of the Code, the Company may (i) adopt such amendments to the Separation
Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Separation Agreement and/or (ii) take such other
actions as the Company determines necessary or appropriate to comply with the
requirements of Section 409A.
 
(b)       A termination of employment shall not be deemed to have occurred for
purposes of this Separation Agreement providing for the payment of any amounts
or benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section
409A.  For purposes of any such provision of this Separation Agreement relating
to any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  If the Employee
is deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B), then, notwithstanding any
other provision herein, with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided prior to the date which is the earlier of (A) the
expiration of the six-month period measured from the date of such “separation
from service” of the Employee, and (B) the date of the Employee’s death (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 19(b) (whether they would have
otherwise been payable in a single lump sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Employee in a lump sum on the
first business day following the Delay Period, and any remaining payments and
benefits due under this Separation Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
 
13

--------------------------------------------------------------------------------

(c)       (i) All expenses or other reimbursements as provided herein shall be
payable in accordance with the Company’s policies in effect from time to time,
but in any event any reimbursements that are non-qualified deferred compensation
subject to Section 409A of the Code shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by the Employee; (ii) no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.
 
(d)       For purposes of Section 409A, the Employee’s right to receive any
installment payments pursuant to this Separation Agreement shall be treated as a
right to receive a series of separate and distinct payments.  Whenever a payment
under this Separation Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty days following the
date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.
 
(e)       Nothing contained in this Separation Agreement shall constitute any
representation or warranty by the Company regarding compliance with Section
409A.  The Company has no obligation to take any action to prevent the
assessment of any additional income tax, interest or penalties under Section
409A on any person and the Company, its subsidiaries and affiliates, and each of
their employees and representatives shall not have any liability to the Employee
with respect thereto.
 
20.       Compliance with Board Policies. The Employee shall be subject to the
written policies of the Board, including, without limitation, any policy
relating to the claw back of compensation, as they exist from time to time
during the Employee’s employment with the Company.
 
21.       Counterparts.  This Separation Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.



 
STERLING JEWELERS INC.
     
By:
/s/ Virginia C. Drosos
 

 
Name:
Virginia C. Drosos
   
Title:
Chief Executive Officer
 




 
EMPLOYEE
     
By:
/s/ Michele Santana    
 
Michele Santana
 

 

--------------------------------------------------------------------------------

Exhibit A
 
RELEASE AGREEMENT
 
This RELEASE (“Release”) dated as of ___________, 20__ between Sterling Jewelers
Inc., a Delaware corporation (the “Company”), and Michele Santana (the
“Employee”).
 
WHEREAS, the Company and the Employee previously entered into that certain
Separation Agreement dated as of August __, 2018 (the “Separation Agreement”)
pursuant to which the Employee’s employment with the Company shall terminate as
of April 30, 2019 or, if earlier, the Employee’s termination of employment by
the Company without Cause (as determined by the Company) or due to the
Employee’s death or Disability; and
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Separation Agreement, the Company and the Employee agree as
follows:
 
1.             Capitalized terms not defined herein shall have the meaning as
defined under the Separation Agreement.
 
2.             In consideration of the Employee’s release under Paragraph 3
hereof, the Company shall pay to the Employee or provide benefits to the
Employee as set forth in Section 2, as applicable, of the Separation Agreement,
which is attached hereto and made a part hereof.
 
3.             The Employee, on the Employee’s own behalf and on behalf of the
Employee’s heirs, estate and beneficiaries, does hereby release the Company, and
in such capacities, any of its subsidiaries or affiliates, and each past or
present officer, director, agent, employee, shareholder, and insurer of any such
entities, from any and all claims made, to be made, or which might have been
made of whatever nature, whether known or unknown, from the beginning of time,
including those that arose as a consequence of the Employee’s employment with
the Company, or arising out of the severance of such employment relationship, or
arising out of any act committed or omitted during or after the existence of
such employment relationship, all up through and including the date on which
this Release is executed, including, without limitation, any tort and/or
contract claims, common law or statutory claims, claims under any local, state
or federal wage and hour law, wage collection law or labor relations law, claims
under any common law or other statute, claims of age, race, sex, sexual
orientation, religious, disability, national origin, ancestry, citizenship,
retaliation or any other claim of employment discrimination, including under
Title VII of the Civil Rights Acts of 1964 and 1991, as amended (42 U.S.C. §§
2000e et seq.), Age Discrimination in Employment Act, as amended (29 U.S.C. §§
621, et seq.); the Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.),
the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Family and Medical
Leave Act (29 U.S.C. §§ 2601 et seq.), the Employee Retirement Income Security
Act of 1974, as amended (29 U.S.C. §§ 1001 et seq.), the Ohio Civil Rights Act
(Ohio Rev. Code Ann. §§ 4112.01-4112.99, the Ohio Whistleblower’s Protection
Statue (Ohio Rev. Code Ann. §§ 4113.51-4113.53), and any other law (including
any state or local law or ordinance) prohibiting employment discrimination or
relating to employment, retaliation in employment, termination of employment,
wages, benefits or otherwise.  In connection with this release provision, the
Employee does not waive the Employee’s right to file a charge with the EEOC or
participate in an investigation conducted by the EEOC; however, the Employee
expressly waives the Employee’s right to monetary or other relief should any
administrative agency, including but not limited to the EEOC, pursue any claim
on the Employee’s behalf, except that the Employee is not prohibited from
receiving any monetary award from the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934.  The Employee
relinquishes any right to future employment with the Company and the Company
shall have the right to refuse to re-employ the Employee, in each case without
liability of the Employee or the Company.  The Employee acknowledges and agrees
that even though claims and facts in addition to those now known or believed by
her to exist may subsequently be discovered, it is the Employee’s intention to
fully settle and release all claims she may have against the Company and the
persons and entities described above, whether known, unknown or suspected.
 

--------------------------------------------------------------------------------

4.             The Company and the Employee acknowledge and agree that the
release contained in Paragraph 3 does not, and shall not be construed to,
release or limit the scope of any existing obligation of the Company and/or any
of its subsidiaries or affiliates (i) to defend and indemnify the Employee for
the Employee’s acts as an officer or director of Company in accordance with the
Certificate of Incorporation and all agreements thereunder, (ii) to pay any
amounts or benefits pursuant to Section 2 of the Separation Agreement, or (iii)
with respect to the Employee’s rights as a shareholder of the Company, Signet or
any of their subsidiaries.
 
5.             The Employee acknowledges that pursuant to the Release set forth
in Paragraph 3 above, the Employee is waiving and releasing any rights she may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
the Employee’s waiver and release of such rights is knowing and voluntary. The
Employee acknowledges that the consideration given for the ADEA waiver and
release under this Release is in addition to anything of value to which the
Employee was already entitled.
 
(a)       The Employee further acknowledges that she has been advised by this
writing that:
 
(i)        the Employee should consult with an attorney prior to executing this
Release and has had an opportunity to do so;
 
(ii)       the Employee has up to twenty-one (21) days within which to consider
this ADEA waiver and release;
 
(iii)      the Employee has seven (7) days following the Employee’s execution of
this Release to revoke this ADEA waiver and release, but only by providing
written notice of such revocation to the Company in accordance with the “Notice”
provision in Section 16 of the Agreement;
 
(iv)      the ADEA waiver and release shall not be effective until the seven (7)
day revocation period has expired; and
 
2

--------------------------------------------------------------------------------

(v)       the twenty-one (21) day period set forth above shall run from the date
the Employee receives this Release.  The Parties agree that any modifications
made to this Release prior to its execution shall not restart, or otherwise
affect, this twenty-one day (21) period.
 
(b)       It is the intention of the parties in executing this Release that this
Release shall be effective as a full and final accord and satisfaction and
release of and from all liabilities, disputes, claims and matters covered under
this Release, known or unknown, suspected or unsuspected.
 
6.             This Release shall become effective on the first (1st) day
following the day that this Release becomes irrevocable under Paragraph 5.  All
payments due to the Employee shall be payable in accordance with the terms of
the Agreement.


[remainder of page intentionally blank]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
 

 
STERLING JEWELERS INC.
     
By:
     
Name:
   
Title:
 




 
MICHELE SANTANA
           

 
 
4

--------------------------------------------------------------------------------